United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1979
Issued: December 18, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 25, 2017 appellant, through counsel, filed a timely appeal from a July 19,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e). No
contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On August 25, 2016 appellant, then a 54-year-old customer care agent, filed an
occupational disease claim (Form CA-2) alleging that she sustained a finger condition of both
hands while in the performance of duty.3 She advised that she was waiting for the doctor to
confirm her diagnosis. Appellant indicated that she first became aware of her claimed condition
and realized its relationship to her employment on June 23, 2016. She stopped work on
June 23, 2016.
In an August 5, 2016 statement, appellant indicated that she began working at the
employing establishment in March 2013 at a call center as a customer care representative. She
noted that she was informed that the job required light typing, which was not the case because
there was significant typing involved. Appellant noted that she worked 10 hours a day, four days
a week. She explained that, due to her pain, her hours were reduced to four hours a day, four days
a week. Appellant explained that the typing she was required to do daily started causing pain in
her fingers, “like locking in the joints.” She advised that the pain was in the fingers of both hands
and it was aggravated over time while she worked at the call center.
OWCP received a July 5, 2016 letter from the employing establishment regarding
appellant’s position and duties as a customer care agent. Appellant’s duties required her to engage
in seated work 8 hours per day, with intermittent standing and walking 2 hours per day, and
intermittent climbing and kneeling of 15 minutes. The physical requirements indicated that
appellant could sit in an office chair with a supportive back or stand at a workstation as needed for
comfort and occasionally grasp a mouse. Appellant was also required to use a computer mouse,
interchangeable to the right or left side as needed for comfort and occasionally use fine
manipulation or a single finger when using a keyboard. It was noted that the call agent workstation
included chairs that were ergonomically designed and adjustable. Further, it included that
appellant used a computer keyboard and mouse intermittently for approximately 24 minutes per
hour or a maximum of 3.2 hours per 8-hour shift during conversations with customers. It was
noted that “no continuous computer mouse movement is involved.” Additionally, a headset was
provided to answer calls and there was no use of a telephone handset to grip or grasp. The position
also included intermittent handling of sheets of paper and an erasable board for taking notes during
conversations with customers.
By development letter dated September 30, 2016, OWCP informed appellant of the type
of evidence needed to support her claim, including a narrative medical report from her attending
physician. It particularly requested that appellant complete a questionnaire and describe the
3

Appellant began working for the employing establishment on June 1984 as a letter carrier. She has a prior
occupational disease claim with a September 14, 2007 date of injury, accepted by OWCP for bilateral carpal tunnel
syndrome, neck sprain, and left shoulder impingement syndrome. That claim was assigned OWCP File No.
xxxxxx959. In March of 2013, appellant was offered light-duty work as a customer care assistant.

2

duration and frequency of typing she performed.4 It afforded her 30 days to submit the requested
evidence. No evidence was submitted.
By letter dated September 30, 2016, OWCP requested that the employing establishment
also provide details regarding the position. Both appellant and the employing establishment were
afforded 30 days to respond.
In a September 1, 2016 response from the employing establishment, which was received
on October 6, 2016, N.V., a supervisor of the customer care center, provided additional
information and controverted the claim. She noted that appellant’s job duties were congruent with
her physical restrictions. N.V. explained that the customer care agent duties were specifically
made in strict compliance with appellant’s medical work restrictions. She noted that appellant was
currently working four hours per day in accordance with permanent restrictions provided under
OWCP File No. xxxxxx959.
In a September 22, 2016 report, Dr. Christopher P. DeCarlo, specializing in sports
medicine, noted that appellant worked for the employing establishment since 1984 with a period
of contested termination from November 2003 to May 2006. He explained that appellant was a
letter carrier until she was sent home in March 2012, without available work within her restrictions.
Dr. DeCarlo indicated that appellant returned to work as a customer care agent in March 2013. He
explained her duties as a customer care agent and her restrictions since June 17, 2016, which he
advised included being restricted from all fine manipulation (including keyboarding) and he noted
she had been sent home without available work since June 23, 2016. Dr. DeCarlo continued to
describe appellant’s history work and her history of injury.
Dr. DeCarlo noted that appellant’s complaints included tingling and numbness in all fingers
of both hands with constant deep aches in her knuckles and tightness and locking in all of her
fingers and thumbs. He noted that x-rays of the bilateral fingers and hands were unremarkable.
Dr. DeCarlo examined appellant and diagnosed “possible early onset osteoarthritis of bilateral
fingers with finger strain” on the right and left. He opined that it “appears that [appellant], since
she was doing repetitive-type work, especially keyboarding and mouse use and writing for a
number of years, seems to be developing an early onset of osteoarthritis due to these repetitive
activities throughout the years working for the [employing establishment].” Dr. DeCarlo
recommended that appellant return to modified duty with limitations of intermittent lifting of 15
pounds, sitting and standing four hours a day; walking three to four hours a day; climbing, bending,
stooping, twisting, and pushing and pulling three hours a day; simple grasping two hours a day;
and no keyboarding or fine manipulation. He completed duty status reports on September 22 and
October 28, 2016 with the above-noted restrictions.
By decision dated November 15, 2016, OWCP denied appellant’s claim. It found that the
evidence submitted was insufficient to establish that the injury and/or event(s) occurred as alleged.

4

OWCP also noted that no medical evidence was received after it requested that appellant provide a diagnosis of
the condition(s) resulting from her injury and a physician’s opinion with supporting explanation as to how her injury
resulted in the condition(s).

3

On November 21, 2106 appellant, through counsel, requested a telephonic hearing, which
was held on June 9, 2017. During the hearing, appellant described her position and explained that
she began working four hours per day in 2015. She indicated that she did keyboarding work for
about three and a half out of four hours. Appellant denied that her workstation was ergonomic and
indicated that she had new symptoms commencing in 2016 in most of her fingers on both hands.
She also denied nonwork repetitive activities. Appellant clarified that her work hours were
reduced to four hours per day, four days per week in 2015 due to her carpal tunnel symptoms,
which were accepted as part of a prior claim. She explained that, in 2016, she increased to working
eight hours a day on December 31, 2016, and reduced to working four hours on June 2, 2017.
Dr. DeCarlo continued to submit duty status reports.
In an October 28, 2016 progress report, Dr. DeCarlo noted that appellant returned for
complaints of continued stiffness and tightness in the fingers of both hands. He found tenderness
to palpation in all fingers and the thumbs on both hands at the proximal interphalangeal joints with
increased pain with flexion and extension of the joints. Dr. DeCarlo diagnosed “possible early
onset osteoarthritis of bilateral fingers with finger strain.” He advised that appellant’s modified
duties remained the same.
By decision dated July 19, 2017, OWCP modified the November 15, 2016 decision. It
accepted that appellant used a keyboard and/or mouse intermittently for less than 30 minutes of
each hour in the performance of duty. However, the claim remained denied because the medical
evidence of record was insufficient to establish a firm diagnosis of a medical condition, causally
related to the accepted work factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim including the fact that the individual is an employee of the United States
within the meaning FECA, that the claim was timely filed within the applicable time limitation
period of FECA, that an injury was sustained in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition; and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is

5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

4

claimed or, stated differently, medical evidence establishing that the diagnosed condition is causally
related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.8 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted factors of her federal employment.
In its July 19, 2017 decision, OWCP accepted as factual that appellant used a keyboard
and/or mouse intermittently for less than 30 minutes of each hour while in the performance of duty
as a part of her customer care duties. However, it further found that she submitted insufficient
medical evidence to establish a medical condition caused or aggravated by these activities.
In support of her claim, appellant submitted reports from Dr. DeCarlo. In a September 22,
2016 report which Dr. DeCarlo noted appellant’s history, included that she returned to work as a
customer care agent in March 2013. He explained her duties as a customer care agent and her
restrictions, which he advised included being restricted from all fine manipulation on June 17,
2016 (including keyboarding) and noted that she was sent home without available work since
June 23, 2016. Dr. DeCarlo diagnosed “possible” early onset osteoarthritis of bilateral fingers
with finger strain on the right and left. He opined that appellant seemed to him to be developing
an early onset of osteoarthritis due to repetitive work activities using a keyboard and mouse. The
Board notes that Dr. DeCarlo diagnosed only a “possible” condition and therefore offered a
speculative opinion. The Board has long held that medical opinions that are speculative or
equivocal in character have little probative value.10
In an October 28, 2016 form report, Dr. DeCarlo gave examination findings and diagnosed
possible early onset osteoarthritis of her bilateral fingers with finger strain. He also provided
continued work restrictions. Dr. DeCarlo offered no opinion in this report as to the cause of
appellant’s bilateral hand and finger conditions. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition is of no probative value

7

Id.

8

See Robert G. Morris, 48 ECAB 238 (1996).

9

Supra note 6.

10

T.M., Docket No. 08-0975 (issued February 6, 2009).

5

on the issue of causal relationship.11 Therefore, this report is insufficient to establish appellant’s
claim.
On appeal counsel argues that appellant submitted “excellent medical reports showing
causation” and that the claim should have been accepted based upon this medical evidence of
record. However, as found herein, the medical evidence of record was insufficient to establish that
appellant sustained an employment-related injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 19, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 18, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

6

